Citation Nr: 1243329	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  06-18 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic respiratory disability, claimed as asbestosis.

2.  Entitlement to service connection for arthritis of the right ankle.

3.  Entitlement to service connection for arthritis of the left ankle.

4.  Entitlement to service connection for arthritis of the right foot.

5.  Entitlement to service connection for arthritis of the left foot.

6.  Entitlement to service connection for arthritis of the right shoulder.

7.  Entitlement to service connection for arthritis of the left shoulder.

8.  Entitlement to service connection for arthritis of the right knee.

9.  Entitlement to service connection for arthritis of the left knee.

10.  Entitlement to service connection for arthritis of the right leg.

11.  Entitlement to service connection for arthritis of the left leg.

12.  Entitlement to service connection for arthritis of the left hand.

13.  Entitlement to service connection for arthritis of the left arm.

14.  Entitlement to service connection for arthritis of the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from March 1954 to November 1957.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from April 2005 and July 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In connection with his appeal, the appellant requested and was scheduled for a Board hearing at the RO, to be held in March 2008.  Prior to the hearing, however, the appellant withdrew his hearing request and asked that the Board proceed with consideration of his appeal based on the evidence of record.  

In a July 2009 decision, at the request of the appellant, the Board dismissed his appeal as to the issue of entitlement to an increased evaluation for degenerative joint disease of the left thumb.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease); see also 38 C.F.R. § 20.204 (2012).  

Also in the July 2009 decision, the Board determined that new and material evidence had been received to reopen previously denied claims of entitlement to service connection for asbestosis and arthritis of the back and right ankle.  The Board remanded the underlying claims and the remaining issues on appeal to the RO for additional evidentiary development.  

Following the completion of that development, in a June 2011 decision, the Board determined that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for headaches.  The remaining issues on appeal were again remanded to the RO for additional evidentiary development.  A review of the record shows that the RO has now complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  Neither the appellant nor his representative has argued otherwise.  

With respect to the issue of entitlement to service connection for a respiratory disability, the Board notes that it was initially characterized as entitlement to service connection for asbestosis.  In light of the appellant's contentions and the evidence of record, however, the Board has recharacterized the issue more broadly in order to clarify the nature of the benefit sought.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  It is clear that the appellant has not been prejudiced by the Board's recharacterization of the issue as the record shows that the RO has considered the appellant's entitlement to service connection for multiple respiratory disabilities, including asbestosis, chronic obstructive pulmonary disease (COPD), and sarcoidosis.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In October 2012, the appellant submitted a statement directly to the Board reiterating his contentions regarding his claims.  The statement was accompanied by copies of various clinical records, including both service treatment records and post-service clinical records.  Under 38 C.F.R. § 20.1304 (2012), if the Board receives pertinent evidence that was not initially considered by the RO, the evidence must be referred for review unless the claimant waives this procedural requirement.  Although no waiver was received in this case, the Board finds that a remand is not necessary because the evidence and arguments contained in the appellant's October 2012 submission are either cumulative or duplicative of those previously considered by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012) in light of the appellant's age.  38 U.S.C.A. § 7107(a)(2) (West 2002).

As set forth in more detail below, a remand is necessary with respect to the issue of entitlement to service connection for arthritis of the left hand.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The most probative evidence establishes that the appellant does not currently have asbestosis.

2.  A chronic respiratory disability, including sarcoidosis and COPD, was not shown during the appellant's active service or for many years thereafter and the most probative evidence establishes that the appellant's current respiratory disabilities, sarcoidosis and COPD, were not incurred in service and are not otherwise causally related to his active service or any incident therein.  

3.  Arthritis of the right ankle, left ankle, right foot, left foot, right shoulder, left shoulder, right knee, left knee, right leg, left leg, left arm, and back was not shown during the appellant's active service or manifest to a compensable degree within one year of service separation and the most probative evidence establishes that any current arthritis of the right ankle, left ankle, right foot, left foot, right shoulder, left shoulder, right knee, left knee, right leg, left leg, left arm, and back is not causally related to his active service or any incident therein.


CONCLUSIONS OF LAW

1.  A respiratory disability, including asbestosis, sarcoidosis, and COPD, was not incurred in service nor may any such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  Arthritis of the right ankle, left ankle, right foot, left foot, right shoulder, left shoulder, right knee, left knee, right leg, left leg, left arm, and back was not incurred in service, nor may such disabilities be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In February 2005, March 2006, and August 2009 letters, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012).  The March 2006 and August 2009 letters also included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of these letters, the RO has reconsidered the appellant's claim on multiple occasions, most recently in the September 2012 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Neither the appellant nor his representative has argued otherwise.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2012).  

In this appeal, the appellant contends that he developed arthritis of multiple joints as a result of injuries he sustained in service, including in a September 1957 bus accident.  As set forth in more detail below, the record on appeal contains service treatment records documenting that the appellant sought treatment in September 1957, reporting that he sustained a bruised right leg, a left thumb strain, and contusions to his head and neck in a bus accident.  The service treatment records, however, are entirely silent for any indication that he sustained injuries to the spine, shoulders, left leg, knees, ankles, feet, or left arm in this incident.  

In a January 2010 statement, however, the appellant claimed that he had been hospitalized immediately following the bus accident, possibly at Tripler Army Medical Center, and that such facility may be in possession of records relevant to his claims.  In June 2010, VA contacted the National Personnel Records Center (NPRC) and requested additional service treatment records pertaining to the appellant.  The NPRC responded that there were no additional service treatment records.  Additionally, in July 2011, VA contacted Tripler Army Medical Center directly and requested all available records corresponding to the appellant, including the incident he claimed resulted in arthritis of his joints.  In September 2011, an official from Tripler Army Medical Center responded that no records pertaining to the appellant had been found.  

Based on the unambiguous response from NPRC and Tripler Army Medical Center, the Board finds that further requests for records of this claimed treatment would be futile.  38 C.F.R. § 3.159(c)(2) (2012); see also Counts v. Brown, 6 Vet. App. 473, 477 (1994) (noting that "VA has no duty to seek to obtain that which does not exist").  Additionally, the Board notes that the appellant has not specifically identified any new avenue of development not already explored by VA with respect to these records.  See 38 C.F.R. § 3.159(c) (discussing claimant's obligation to provide enough information to identify and locate the records).  

Similarly, the Board notes that the appellant contends that he developed asbestosis as a result of exposure to asbestos during active service.  He contends that he served with the fire department during service and was exposed to asbestos covered pipes in the course of such duties.  The appellant's DD Form 214 shows that his military occupational speciality was administrative clerk.  In light of his statements, however, VA contacted NPRC and requested his service personnel records and any records of exposure to asbestos.  In January 2006 and November 2009, NPRC responded that such records were "fire-related," a reference to the 1973 fire at the NPRC storage facility in St. Louis.  The NPRC indicated that such records could not be reconstructed.  Under these circumstances, the Board finds that further requests for the appellant's service personnel records would be futile.  38 C.F.R. § 3.159(c)(2) (2012).  

The Board notes that the appellant has been duly advised of the records VA has been unable to obtain.  38 C.F.R. § 3.159(c); McCormick v. Gober, 14 Vet. App. 39 (2000).  In any event, the Board notes that such records are not critical to the claims.  As set forth in more detail below, even assuming arguendo that the appellant was exposed to asbestos during his period of active service, the most probative evidence establishes that he does not current exhibit an asbestos-related respiratory disability.  Additionally, the Board notes that even assuming that the appellant sustained additional injuries in the bus accident as he now recalls, the most probative evidence indicates that his current arthritis is age related and not causally related to trauma sustained during active service.  

Finally, the Board notes that the appellant has been afforded VA medical examinations in connection with his claims.  38 C.F.R. § 3.159(c) (4) (2012).  The Board finds that the examinations are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided rationales for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board notes that the appellant has not challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2012).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.


Background

In pertinent part, the appellant's service treatment records show that in November 1954, he sought treatment for a sprain of his left thumb.  X-ray studies were performed and showed chipped fractures of the radial aspect of the greater multiangular and ulnar margin of the proximal head of the first metacarpal.  On several occasions thereafter, the appellant complained of residual disability and discomfort in the left thumb and hand, particularly involving his duty occupation.  

Also in November 1954, the appellant sought treatment for a laceration of the anterior right knee and a possible strain.  Examination showed no swelling.  He was treated with penicillin and an ace bandage.  The appellant was reexamined two days later and his wound was noted to be healing fine with no other pertinent abnormalities observed.  

In April 1956, the appellant sought treatment for abrasions and lacerations about his face after he was involved in an altercation at a bar.  It was also noted that the appellant had abrasions on both elbows and forearms.  His abrasions were dressed.  No orthopedic disabilities were identified.  

The appellant's service treatment records include a Surgeon's Report of Injury form noting that on September 16, 1957, at 21:50, the appellant was involved in a city bus accident while returning to base.  He reportedly sustained a bruised right leg and hurt his left thumb.  It was noted that he had been returned to his regular assignment.  The appellant's service treatment records also include a second Surgeon's Report of Injury form noting that on September 17, 1957, at 22:10, the appellant sustained injury in a bus accident.  He reportedly sustained contusions to his head and neck.  It was again noted that the appellant had been returned to his regular assignment.  

Clinical records show that on September 16, 1957, the appellant sought treatment, claiming that he had been involved in an accident on a city bus.  It was noted that he had sustained a bruise of his right leg and hurt the thumb on his left hand.  

The appellant was reexamined the following day.  It was noted that he had been involved in a bus accident the previous night in which he reportedly struck his right lower leg against a pole and sustained injury to the left hand as a result of the forceful abduction of the left thumb.  His complaints included some tenderness over the medial aspect of the right lower leg and tenderness of the metacarpal phalangeal joint of the thumb of the left hand.  The impressions were contusion of the right lower leg and an acute strain of the thumb of his left hand.  Subsequent X-ray studies of the left hand showed no evidence of fracture.  There was a slight irregularity of the base of the proximal portion of the first metacarpal, presumably residuals of old trauma, but the bony structures of the left hand and wrist otherwise appeared normal.   

At his October 1957 military separation medical examination, the appellant's lungs, chest, upper extremities, feet, lower extremities, spine, and musculoskeletal system were examined and determined to be normal.  A chest X-ray was negative for any abnormality, and while the appellant was noted to have a residual disability from an old fracture of the left thumb, he denied all other pertinent complaints or abnormalities.  

In February 1958, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including a double fracture of the left thumb.  His application, however, is entirely silent for any mention of a respiratory disability, including asbestosis, or any disability of the legs, knees, ankles, feet, shoulders, left arm, or back.  

In connection with his claim, the appellant was afforded a VA medical examination in March 1958.  He reported that he had fallen off a base fire truck in 1954 and fractured his left thumb.  He indicated that his thumb still gave him trouble.  The appellant had no complaints pertaining to his legs, knees, ankles, feet, shoulders, left arm and hand, or back.  The examination report is also negative for respiratory complaints.  On examination, the appellant's musculoskeletal system showed soft tissue swelling over the left thumb.  No other orthopedic abnormalities were identified, including of the legs, knees, ankles, feet, shoulders, left arm, or back.  X-ray studies of the left hand showed a slight deformity of the base of the first metacarpal due to an old healed fracture, with no other osseous or articular abnormality.  The appellant's respiratory system was also examined in the course of the examination.  The examiner found the appellant's lungs to be clear, with no indication of asbestosis or other respiratory abnormality.  A chest X-ray was normal.  The diagnosis was old healed fracture, first metacarpal, left hand, with slight deformity and full range of motion, but with pain and swelling with use of the thumb.  

In an April 1958 rating decision, the RO granted service connection for residuals of a fracture of the left thumb and assigned an initial zero percent disability rating, effective November 7, 1957.  The Board notes that the appellant has been in receipt of a 10 percent disability rating for degenerative joint disease of the left thumb, residuals of a fracture, since November 19, 2002.  

Subsequent clinical evidence includes the report of a VA orthopedic examination, conducted in March 1988.  On examination, the appellant complained of constant nonspecific aching in his left thumb.  His complaints also included swelling and stiffness in his hands and feet, pain in his back since getting arthritis in 1986, and pain in his right ankle since injuring it in high school.  The examiner noted that the appellant had a history of smoking one pack of cigarettes daily.  The diagnoses included old fracture of the base of the left thumb with traumatic osteoarthritis.  Also diagnosed were symptoms of traumatic osteoarthritis of the back and right ankle, but with quite good function.  Subsequent X-ray studies showed mild narrowing of the L1-2 vertebral interspace with mild scoliosis of the lumbar spine.  The knees exhibited calcification at the insertion of the quadriceps tendon into the patella but no other significant abnormality.  The ankles showed calcaneal spurring but no other significant abnormalities.  

In a December 1988 decision, an Administrative Law Judge from the Social Security Administration determined that the appellant was disabled due to multiple disabilities, including COPD, and arthritis in his cervical spine, lumbar spine, and all extremities.  

In an April 1990 letter, a private physician noted that he had evaluated the appellant for occupational lung disease.  He noted that the appellant had been employed at a paper mill from 1958 to 1977, and had reported that he may have been exposed to asbestos there.  The physician also indicated that the appellant had a history of smoking 11/2 packs of cigarettes daily for sixteen years before quitting in 1988.  He noted that the appellant had been diagnosed as having COPD.  After examining the appellant, the private physician indicated that it was his opinion that the appellant had a mild degree of pulmonary asbestosis.  He indicated that such diagnosis was based on the appellant's reported history of exposure to asbestos, an abnormal chest X-ray, and pulmonary function testing.  The physician also noted that the appellant had severe COPD, which accounted for the majority of his respiratory impairment.  

At a February 1994 VA medical examination, the appellant reported that he had fractured his left thumb when he fell on it while working as a fireman.  The appellant reported that after his separation from service, he had worked in a lumbar mill but had retired in 1987 due to his general health.  He reported that he had stopped smoking and drinking in 1988 when he was in the hospital.  X-ray studies of both hands showed that the joints were well-preserved with no evidence of degenerative changes or any other soft tissue or bony abnormality.  X-ray studies of the wrists showed mild osteoporosis but no significant degenerative changes.  

The record on appeal contains VA treatment records showing that in September 1996, the appellant was evaluated in connection with an episode of renal failure.  His medical history was noted to include COPD and arthritis of the spine.  He also reported a history of exposure to asbestosis at a paper mill job.  A biopsy was performed and revealed sarcoidosis.  Subsequent VA clinical records show continued treatment for multiple conditions, including sarcoidosis, COPD, degenerative joint disease of multiple joints, cervical disc disease, and osteoporosis from chronic steroid use required by sarcoidosis.  

In May 2003, the appellant underwent VA medical examination at which time he reported a history of numerous disabilities, including degenerative joint disease of the spine.  The appellant complained of left thumb pain, an inability to hold or grip objects, and that he had not been able to use his left hand for work for years.  The examiner noted that the appellant had no complaints regarding the right hand, nor did he complain of shoulder, elbow or wrist symptoms.  Examination showed marked limitation in use of the left hand, particularly compared to the right hand.  X-ray studies of both hands showed minimal arthritic changes probably present at the IP joints of both hands.  The examiner's final diagnosis was status post left thumb injury with traumatic arthritic changes.  

In a December 2004 statement, the appellant indicated that his various duties in the military included "clean up" following repairs to steam lines possibly containing asbestos.  He also noted that he may also have been exposed to asbestos as a result of working for the fire department as he had worn asbestos clothing and had used fire hoses that were made out of asbestos.  The appellant indicated that in November 1954, he had injured his left thumb after falling from a fire truck.  He noted that in November 1957, he had been involved in a bus accident.  He recalled feeling sore and stiff for a few days after the bus accident.  

In a July 2005 statement, the appellant indicated that he had arthritis all over his body which he believed was related to the incidents in service when he fell from a fire truck and was involved in a bus accident.  

During a November 2005 hearing, the appellant testified that he believed he had been exposed to asbestos during active service.  He testified that his duties in service had included "cleaning up the base" after crews had repaired steam lines.  He testified that after his separation from service, he had worked in a paper mill where he also may have been exposed to asbestos from steam lines.  He indicated that in 1990, he had had a chest X-ray which showed asbestosis.  

In a March 2007 statement, the appellant indicated that he had an accident while working in the fire department a Lincoln Air Force Base.  He indicated that he was thereafter involved in a bus accident in Hawaii.  He indicated that it was his belief that all of his problems with arthritis had been caused by the first in-service accident and worsened by the second.  

In a June 2008 letter, a private physician indicated that the appellant had asked him to write a statement in support of his claims for VA compensation.  The physician noted that he had reviewed the appellant's VA records and had considered the military experiences reported by the appellant.  In that regard, the private physician noted that the appellant had related that one of his in-service duties included cleaning asbestos pipes.  The physician indicated that this was more likely than not the causative event of the appellant's asbestosis.  With respect to the appellant's arthritis, he noted that the appellant had reported falling from a fire truck and being involved in a bus accident.  The physician indicated that since osteoarthritis was known to occur post traumatically and progress with the passage of time, it was more likely than not that the numerous sites of osteoarthritis were the consequence of these two episodes of trauma.  

In December 2009, the appellant underwent VA orthopedic examination at which he reported that it was his belief that his arthritis began in service when he fell from a fire truck.  He indicated that he had sustained a fracture of his left thumb in the fall and abrasions of his hands and knees.  He reported that he was later involved in a bus accident during service and was hospitalized for a couple of days thereafter.  He indicated that he had sustained cuts of his head and leg in the accident.  The appellant also reported that he had had problems with arthritis since about 1986.  After examining the appellant and reviewing the claims folder, the examining VA physician diagnosed the appellant as having degenerative disease of the cervical and lumbar spine and osteoarthritis of multiple joints.  The examiner noted that he had reviewed the claims folder in detail, including the June 2008 medical opinion from the private physician who indicated that the appellant's arthritis was due to his fall from the fire truck and his involvement in the bus accident.  The examiner indicated that he strongly disagreed with this opinion.  He noted that he had reviewed the appellant's record in detail, including records of treatment following both the fire truck fall and the bus accident, and had also considered the appellant's reported medical history.  The examiner indicated that given the nature of the injuries recorded following both in-service incidents, the fact that the appellant had been returned to his regular duty assignments following both incidents, the normal musculoskeletal clinical evaluation at service separation, and the nature of the appellant's current physical findings, it was his conclusion that the appellant's arthritis of the spine and multiple other joints, other than the left thumb, were age related and not service-related.  He explained that there was no indication that these multiple areas of arthritis were posttraumatic in nature.  Thus, the examiner concluded that the appellant's arthritis was not related to his military service.  

Also in December 2009, the appellant underwent VA pulmonary examination at which he reported that his military duties included cleaning asbestos covered steam lines.  He also reported that he had worked in the fire department during service during which he had been exposed to asbestos covered pipes.  After his separation from service, the appellant indicated that he worked in a paper mill where he believed asbestos had been present.  The appellant also reported that he had been a cigarette smoker since age 36 and had smoked 11/2 packs of cigarettes daily for about 18 years prior to quitting in 1988.  He indicated that in 1990, he was told that he had asbestosis based on a chest X-ray.  The appellant indicated that he had not had any sort of lung biopsy or special studies to diagnose asbestosis.  The examining VA physician noted that a review of the appellant's record indicated that he had been hospitalized in 1996 and diagnosed as having sarcoidosis via biopsy.  The examiner also noted that the appellant had a prior diagnosis of chronic obstructive pulmonary disease and had been under treatment for both conditions.  The VA examiner, however, noted that there was no diagnosis of asbestosis in the VA medical records.  After examining the appellant and reviewing the record, the examiner diagnosed him as having COPD and sarcoidosis.  The examiner concluded that there was no basis upon which to render a diagnosis of asbestosis-related lung disease, including asbestosis.  He noted that the chest X-rays, high resolution CT scans, and pulmonary function tests contained in the record showed no indication of asbestosis.  Rather, he noted that the pulmonary function tests showed findings consistent with COPD secondary to cigarette smoking.  The examiner further explained that neither COPD nor sarcoidosis was caused by asbestos and that there were no findings to support a conclusion that the appellant's COPD or sarcoidosis was caused by his service.  

At a November 2011 VA medical examination, the examiner noted that the appellant had been diagnosed as having sarcoidosis in 1996, confirmed via biopsy, and that pulmonary function tests documented obstructive lung disease.  He noted that the appellant had a documented history of tobacco abuse.  The examiner indicated that CT scans of the appellant's chest failed to reveal interstitial or pleural lung disease consistent with asbestosis, that bronchial washings had been negative for asbestos bodies, and that pulmonary function tests had been without findings of restrictive lung disease consistent with asbestosis.  After examining the appellant and reviewing the claims folder, the VA physician concluded that he concurred with the conclusion of the previous VA medical examiner that it was less likely than not that the appellant had asbestosis which had been incurred during service or was otherwise causally related to his active service.  The examiner explained that the appellant had been diagnosed as having biopsy-proven sarcoidosis, and obstructive lung disease secondary to tobacco abuse.  The examiner indicated that there was nothing in the appellant's complaints, imaging studies, or biopsies which would support a diagnosis of asbestosis.  The examiner further indicated that although the etiology of sarcoidosis remained obscure, it was not associated with any known military exposures.   


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Service connection for certain chronic diseases, including arthritis and sarcoidosis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2012).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2012).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Analysis

A chronic respiratory disability, claimed as asbestosis

The appellant claims that he has asbestosis as a result of being exposed to asbestos during active service.  He theorizes that he may have been exposed to asbestos in the course of his military duties, including from steam pipes, fire hoses, or from wearing asbestos gear as a fireman.  

As a preliminary matter, the Board notes that there is no specific statutory or regulatory guidance with regard to claims of service connection for asbestosis or other asbestos-related diseases.  VA has issued guidelines for considering asbestos compensation claims.  VA Adjudication Procedure Manual, M21-1MR, part IV.ii.2.C.9.  The Court has held that VA must analyze claims of service connection for asbestosis or asbestos-related disabilities under the administrative protocols established by these guidelines.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  In Dyment v. West, 13 Vet. App. 141, 145, the Court found that provisions in former paragraph 7.68 of VBA Manual M21- 1, Part VI (the predecessor to the current M21-1MR asbestos guidelines), did not create a presumption of exposure to asbestos.  Rather, medical nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  See also VA O.G.C. Prec. Op. No. 04-00.

The Board has carefully considered the record on appeal in light of these guidelines and the applicable legal criteria.  Questions regarding his actual exposure to asbestos during active service notwithstanding, the record on appeal contains no probative evidence that the appellant currently has asbestosis or has ever had asbestosis for any period of the claim.  Although the record contains an April 1990 letter from a private physician indicating that it was his opinion that the appellant had a mild degree of pulmonary asbestosis at that time, there is no probative evidence that the appellant currently has asbestosis.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any time during the pendency of that claim).  

Indeed, in December 2009, the appellant underwent VA pulmonary examination for the express purpose of determining whether he currently had asbestosis.  The examiner explained that after examining the appellant and reviewing the record, he could find no basis upon which to render a diagnosis of asbestos-related lung disease, including asbestosis.  The examiner explained that all of the diagnostic test results in the record, including the Veteran's chest X-rays, high resolution CT scans, and pulmonary function tests, contained no findings indicative of asbestosis.  Similarly, in November 2011, another VA examiner also concluded that the appellant did not have asbestosis.  He explained that CT scans of the appellant's chest failed to reveal interstitial or pleural lung disease consistent with asbestosis, that bronchial washings had been negative for asbestos bodies, and that pulmonary function tests had been without findings of restrictive lung disease consistent with asbestosis.  

The Board assigns the December 2009 and November 2011 VA medical opinions great probative weight.  The opinions were provided VA physicians, medical professionals possessing the necessary expertise to opine on the matter at issue in this case.  In addition, both VA physicians addressed the appellant's contentions, based their opinions on a review of the relevant evidence, including the results of sophisticated diagnostic testing, as well as a clinical evaluation of the appellant.  They also clearly explained the basis for their opinions.  Nieves-Rodriguez, 22 Vet. App. at 302.  Their opinions outweigh the April 1990 private physician opinion in both quantity and quality, given the clear rationales provided by both VA physicians which were based on sophisticated diagnostic testing, including CT scans.  

In view of the foregoing, the Board concludes that the most probative evidence establishes that the appellant does not currently have asbestosis.  Under these circumstances, service connection for asbestosis is not warranted.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

In reaching this decision, the Board has considered the appellant's contentions to the effect that he has asbestosis.  Although he is competent to describe his pulmonary symptoms, as the record does not establish that he possesses a recognized degree of medical knowledge, he lacks the competency to provide evidence that requires specialized knowledge, skill, experience, training or education, such as a diagnosis of asbestosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  In any event, the Board finds that the conclusions of the VA physicians contained in the December 2009 and November 2011 examination reports far outweigh the appellant's lay reports of his symptoms in determining whether he currently has asbestosis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  

Noting that the appellant has been diagnosed as having COPD and sarcoidosis, the Board has also considered his entitlement to service connection for these respiratory disabilities.  After considering the record, however, the Board concludes that the preponderance of the evidence is also against entitlement to service connection for these disabilities.  

As set forth above, the appellant's service treatment records are entirely silent for any indication of a respiratory disability, including COPD or sarcoidosis.  Indeed, at his October 1957 military separation medical examination, the appellant's lungs and chest were determined to be normal, and a chest X-ray was also negative for any abnormality.  

The post-service record on appeal is similarly negative for any indication of COPD or sarcoidosis within the first post-service year or for many years thereafter.  In fact, as set forth above, during a March 1958 VA medical examination, the appellant had no respiratory complaints and examination of his respiratory system showed that his lungs were clear, with no indication of any abnormality.  Additionally a chest X-ray was performed and found to be normal.  The subsequent evidence is negative for any indication of a respiratory disorder, including COPD or sarcoidosis, for many years thereafter.  

Although the Board finds that the most probative evidence establishes that neither COPD nor sarcoidosis was present during the appellant's active service, within the first post-service year, or for many years thereafter, service connection may nonetheless still be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In this case, however, the record establishes that the appellant's current COPD and sarcoidosis are not causally related to his active service or any incident therein.  Rather, the medical opinions which address this question are not favorable to the appellant.  As set forth above, in December 2009 and November 2011, VA physicians concluded that neither the appellant's COPD nor his sarcoidosis had been incurred during active service or was otherwise causally related thereto.  For reasons previously discussed, the Board assigns these medical opinions significant probative weight and further observes that there is no other probative evidence of record suggesting a link between the appellant's current COPD and sarcoidosis and his active service or any incident therein.  

The Board has considered that the appellant's COPD has been attributed to cigarette smoking.  The evidence does not show, nor does the appellant contend, however, that his COPD is related to in-service smoking.  In any event, with respect to any tobacco use during service, the Board notes that for claims such as this one, filed after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from disease or injury attributable to the use of tobacco products during a veteran's active service.  38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300(a) (2012); VA O.G.C. Prec. Op. No. 19-97 (May 13, 1997), 62 Fed. Reg. 37,954 (1997).

In summary, the Board finds that the most probative evidence shows that the appellant's current respiratory disabilities, COPD and sarcoidosis, did not have their inception during active service or for many years thereafter and that his current respiratory disabilities are not causally related to his active service or any incident therein.  Finally, the most probative evidence establishes that the appellant does not currently have asbestosis.  For these reasons, the preponderance of the evidence is against the claim of service connection for a respiratory disability, including asbestosis, sarcoidosis, and COPD.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Arthritis of the legs, knees, ankles, feet, shoulders, left arm, and back 

The appellant also seeks service connection for arthritis of multiple joints.  Specifically, he contends that he developed arthritis in his spine, legs, knees, ankles, feet, shoulders, and left arm as a result of in-service injuries he sustained in a November 1954 fall from a fire truck and in a September 1957 bus accident.  

As set forth above, the appellant's service treatment records confirm that in November 1954, he was treated for a left thumb injury and a laceration of his right knee.  In September 1957, he was treated for injuries sustained in a bus accident, including a bruised right leg and a contusion on his neck.  As set forth above, however, that an injury occurred during active service is not enough to establish service connection.  Rather, there must be chronic disability resulting from that injury.  In this case, the record does not show, nor does the appellant contend, that he was diagnosed as having a chronic disability of the legs, knees, ankles, feet, shoulders, left arm, or back, including arthritis, during his active service, within one year of separation, or for many years thereafter.  

Indeed, the record shows that at his October 1957 military separation medical examination, the appellant's upper extremities, feet, lower extremities, spine, and musculoskeletal system were examined and determined to be normal.  The appellant was noted to have a residual disability from an old fracture of the left thumb but he denied all other pertinent complaints or abnormalities.  Similarly, at a VA medical examination in March 1958, the appellant reported sustaining a left thumb disability in a 1954 fall from a fire truck, but gave no indication of any other disability, including arthritis or symptomatology pertaining to the legs, knees, ankles, feet, shoulders, left arm, or back.  Additionally, the appellant's musculoskeletal system was examined and no pertinent abnormalities were identified, including of the legs, knees, ankles, feet, shoulders, left arm, or back.  The subsequent evidence is similarly silent for any indication of a chronic disability of the legs, knees, ankles, feet, shoulders, left arm, or back for many years thereafter.  

Although a chronic disability of the legs, knees, ankles, feet, shoulders, left arm, or back, including arthritis, was not present in service, within the first post-service year, or for many years thereafter, service connection may nonetheless be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Thus, the Board has carefully reviewed the record for evidence establishing that any current arthritis of the legs, knees, ankles, feet, shoulders, left arm, or back is causally related to the appellant's active service or any incident therein, including the 1954 fall from a fire truck or the 1957 bus accident.  

In this case, the record contains conflicting evidence, including the June 2008 letter from a private physician who noted that the appellant had reported falling from a fire truck and being involved in a bus accident during service.  The physician indicated that since osteoarthritis was known to occur post traumatically and progress with the passage of time, it was more likely than not that the appellant's numerous sites of osteoarthritis were the consequence of these two episodes of trauma.  

On the other hand, in December 2009, the appellant underwent VA orthopedic examination at which he reported that it was his belief that his arthritis had been incurred in service as a result of trauma he sustained in a fall from a fire truck and in a bus accident.  After examining the appellant and reviewing the claims folder, the examining VA physician diagnosed the appellant as having degenerative disease of the cervical and lumbar spine and osteoarthritis of multiple joints.  For numerous reasons, he concluded that the appellant's arthritis was age-related and not related to his military service.  

In considering these conflicting medical opinions, the Board notes that the Court has provided "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  These factors are (1) The opinion is based upon sufficient facts or data.  In other words, is the medical professional informed of sufficient facts upon which to base an opinion relevant to the problem at hand?; (2) The opinion is the product of reliable principles and methods; and (3) The expert has applied the principles and methods reliably to the facts of the case.  In other words, most of the probative value of a medical opinion comes from its reasoning.

After carefully considering conflicting opinions discussed above in light of the criteria outlined in Nieves-Rodriguez, the Board finds that the December 2009 VA medical opinion outweighs that of the private physician.

First, the Board observes that the VA physician had the benefit of both examining the appellant and reviewing the entire claims folder and VA clinical record, including the service treatment records and post-service diagnostic studies, both of which more clearly defined the nature and etiology of the appellant's current joint pathology.  Indeed, the private physician conceded that his opinion was based on the nature of the injury as described by the appellant while the VA examiner had the benefit of considering both the appellant's reports of the in-service injury, and clinical evidence of treatment provided immediately following both accidents and subsequent service treatment records.  The Board notes that the VA's physician included specific reference to the service treatment records, lending greater credibility and probative weight to his conclusions regarding the matter at issue in this case.  The VA examiner also had the benefit of a physical examination of the appellant.  It does not appear that the private physician examined the appellant clinically.  

The Board has also considered the appellant's statements to the effect that he believes he developed arthritis of multiple joints as a result of in-service injuries.  The Board finds that the appellant's statements, when weighed against the evidence discussed above, do not provide a basis upon which to grant the claim.  The Board finds that the probative value of the appellant's lay opinion is outweighed by the more qualified VA physician who provided the opinion discussed above.  Again, the VA physician considered the entire record on appeal, including the history reported by the appellant, medical records contemporaneous to the in-service injuries, the post-service record on appeal, and a current medical evaluation of the appellant.  After considering all of these factors, he nonetheless concluded that the appellant's current arthritis was not causally related to his active service.  His consideration of this evidence, and the detailed explanation he provided, lends great probative weight to his opinion.  

In summary, the Board finds that the most probative evidence establishes that arthritis of the legs, knees, ankles, feet, shoulders, left arm, and back was not present during the appellant's service or for many years thereafter and the most probative evidence establishes that any current arthritis of the legs, knees, ankles, feet, shoulders, left arm, and back is not causally related to the appellant's active service or any incident therein, including the 1954 fall from the fire truck or the 1957 bus accident.  The Board further notes that the record contains no probative evidence of continuity of symptomatology since service.  Indeed, the appellant reports that his problems with arthritis began in 1986, nearly three decades after service.  The Board concludes that the preponderance of the evidence is against the claims and the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Entitlement to service connection for a chronic respiratory disability, including asbestosis, sarcoidosis, and chronic obstructive pulmonary disease, is denied.

Entitlement to service connection for arthritis of the right ankle is denied.

Entitlement to service connection for arthritis of the left ankle is denied.

Entitlement to service connection for arthritis of the right foot is denied.

Entitlement to service connection for arthritis of the left foot is denied.

Entitlement to service connection for arthritis of the right shoulder is denied.

Entitlement to service connection for arthritis of the left shoulder is denied.

Entitlement to service connection for arthritis of the right knee is denied.

Entitlement to service connection for arthritis of the left knee is denied.

Entitlement to service connection for arthritis of the right leg is denied.

Entitlement to service connection for arthritis of the left leg is denied.

Entitlement to service connection for arthritis of the left arm is denied.

Entitlement to service connection for arthritis of the back is denied.


REMAND

The appellant also seeks service connection for arthritis of the left hand.  He contends that he developed the condition as a result of in-service injuries he sustained in a November 1954 fall from a fire truck and in a September 1957 bus accident.  

As set forth in more detail above, the appellant's service treatment records confirm that in November 1954, he was treated for fractures of the left thumb.  On several occasions thereafter, he reported residual disability and discomfort in the both the left thumb and hand.  The appellant's service treatment records also show that in September 1957, he was treated for an injury to the left hand as a result of the forceful abduction of the left thumb.  

The post-service record on appeal also includes medical records noting complaints of left hand symptoms.  For example, at a March 1988 VA orthopedic examination, the appellant complained of swelling and stiffness in his hands.  At a May 2003 VA medical examination, the appellant reported left thumb pain and an inability to hold or grip objects.  He indicated that he had not been able to use his left hand for work for years.  

The Board notes that service connection is currently in effect for degenerative joint disease of the left thumb, residuals of a fracture.  A 10 percent disability rating has been in effect since November 19, 2002.  In this current appeal, the RO has denied service connection for a separate left hand disability on a direct basis, finding that the appellant's left hand arthritis is not causally related to service.  The RO, however, did not consider whether service connection for left hand arthritis may be awarded secondary to the service-connected left thumb disability or on the basis of aggravation.  Given the evidence of record, such consideration is necessary.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  The Board also finds that additional evidentiary development is necessary with respect to this issue as the medical evidence currently assembled does not provide an adequate basis upon which to consider the claim on a secondary basis or on the basis of aggravation.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The appellant should be afforded a VA medical examination for the purposes of determining the etiology of his left hand arthritis.  The Veteran's claims folder must be made available to the examiner for review in connection with the examination.  The examiner should be asked to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any current left hand arthritis or other left hand pathology identified on examination is causally related to the appellant's active service or any incident therein, including the November 1954 incident in which he sustained a left thumb fracture or the September 1957 incident in which he sustained a forceful abduction of the thumb in a bus accident.  Alternatively, the examiner should provide an opinion as to whether it is at least as likely as not that the appellant's current left hand arthritis is causally related to or aggravated by his service-connected residuals of a left thumb injury, including degenerative joint disease of the left thumb.  A complete rationale should be provided.

2.  After the development requested above has been completed, the RO should readjudicate the claim, considering all the evidence of record.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


